 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   DANIEL YOUNG, et al.,

 9                               Plaintiffs,                 Case No. C18-1007-JLR-MLP

10           v.                                              ORDER SCHEDULING ORAL
                                                             ARGUMENT ON DEFENDANTS’
11   PATRICK E. PENA, et al.,                                SECOND MOTION FOR SUMMARY
                                                             JUDGMENT
12                               Defendants.

13

14           This matter comes before the Court on Defendants’ second motion for summary

15   judgment in this matter. (Dkt. # 61.) Defendants’ primary argument is that the Court should

16   dismiss this case on grounds of qualified immunity, because “the caselaw draws a clear

17   distinction between searches where law enforcement views a naked body or genitalia, and much

18   less invasive searches that involve viewing undergarments.” (Id. at 11.) In support of this

19   argument, Defendants cite to numerous federal cases where, indeed, federal courts held that strip

20   searches violated the Fourth Amendment because police officers exposed the subject’s genitalia,

21   buttocks, or breasts during the search, at times in a public setting. (Id. at 9-10.)

22           However, in support of Defendants’ contention that courts have found that “searches that

23   involve the exposure of an undergarment outside of the public view are reasonable and do not


     ORDER SCHEDULING ORAL ARGUMENT ON
     DEFENDANTS’ SECOND MOTION FOR
     SUMMARY JUDGMENT - 1
 1   violate the Fourth Amendment,” which is the crux of Defendants’ second motion for summary

 2   judgment, the authority cited by Defendants appears sorely lacking. Defendants appear to

 3   primarily rely on a Ninth Circuit case from 1978, United States v. Palmer, in which a customs

 4   agent ordered a subject to lift her skirt, revealing her girdle, and the court held that it was not a

 5   strip search. 575 F.2d 721, 722-23 (9th Cir. 1978). Similarly, Defendants cite to United States v.

 6   Dorlouis, in which the Fourth Circuit held that requiring a subject to pull down his pants in the

 7   privacy of a police van, revealing his boxer shorts, was not a strip search. 107 F.3d 248 (4th Cir.

 8   1997). Defendants represent the holdings of these cases accurately, although they are not recent

 9   decisions.

10           Defendants fail to acknowledge that the third and final case they cite for this proposition,

11   Scallion v. City of Hawthorne, Case No. C05-6849-GAF, 2006 WL 8436208 (C.D. Cal.

12   December 19, 2006), was reversed by the Ninth Circuit due to concerns that the search at issue

13   violated the Fourth Amendment. Specifically, the district court in Scallion held that when a

14   police officer who was helping a subject remove a bellybutton piercing lifted her shirt, exposing

15   her bare breasts, his conduct did not constitute a strip search. Id. at *7. The district court held

16   “like Palmer, in which looking underneath a skirt to search for contraband in a girdle was not a

17   strip search, lifting Scallion’s shirt to search for contraband in a bra or the breast area does not

18   fall within the definition of an illegal strip search, even though it turned out that Scallion was not

19   wearing a bra.” Id. The Ninth Circuit reversed this decision, finding that the “district court erred

20   . . . by ruling that the booking search of Scallion at the police station was reasonable and was not

21   an illegal strip search in violation of the Fourth Amendment. There remain genuine issues of

22   material fact with respect to the circumstances of the search and Officer Newenham’s statement

23   that she ‘examined’ Scallion’s breast area for contraband.” Scallion v. City of Hawthorne, 280


     ORDER SCHEDULING ORAL ARGUMENT ON
     DEFENDANTS’ SECOND MOTION FOR
     SUMMARY JUDGMENT - 2
 1   Fed. Appx. 671, 673, 2008 WL 2230070 (9th Cir. May 29, 2008) (citing Palmer, 575 F.2d at 723

 2   (lifting of a skirt to reveal an undergarment “tend[ed] toward the strip search in that if conducted

 3   in public it can be said to result in embarrassment to one of reasonable sensibilities”); Cal. Penal

 4   Code § 4030(c) (defining a strip search as “a search which requires a person to remove or

 5   arrange some or all of his or her clothing so as to permit a visual inspection of the underclothing,

 6   breasts, buttocks, or genitalia of such person”).)

 7          Most significantly, the Court notes that in reversing the lower court, the Ninth Circuit in

 8   Hawthorne cited to the California Penal Code definition of a “strip search,” which includes

 9   requiring a person to remove or arrange their clothing to permit a visual inspection of

10   underclothing, as well as breasts, buttocks, or genitalia of such person. See Cal. Penal Code §

11   4030(c). Nowhere in Defendants’ brief do they acknowledge the fact that the “Searches and

12   Seizures” chapter of Washington’s Criminal Procedure Code, which would clearly govern the

13   conduct of Sgt. Johnson and Officer Hauri, includes a nearly identical definition of “strip

14   search.” Specifically, RCW 10.79.070(1) defines “strip search” as “having a person remove or

15   arrange some or all of his or her clothing so as to permit an inspection of the genitals, buttocks,

16   anus, or undergarments of the person or breasts of a female person.” (emphasis added).

17          Defendants ask the Court to find that Plaintiff’s alleged privacy right to be free from the

18   search at issue was not “clearly established” at the time Defendants took the photographs. See

19   Pearson v. Callahan, 555 U.S. 223, 232 (2009) (discussing Saucier v. Katz, 533 U.S. 194, 201

20   (2001)). To determine whether a right was clearly established, “the standard is one of fair

21   warning: where the contours of the right have been defined with sufficient specificity that a state

22   official had fair warning that [his] conduct deprived a victim of his rights, [he] is not entitled to

23   qualified immunity.” Serrano v. Francis, 345 F.3d 1071, 1077 (9th Cir. 2003) (quotation marks


     ORDER SCHEDULING ORAL ARGUMENT ON
     DEFENDANTS’ SECOND MOTION FOR
     SUMMARY JUDGMENT - 3
 1   and citation omitted). “This is not to say that an official action is protected by qualified immunity

 2   unless the very action in question has previously been held unlawful; but it is to say that in the

 3   light of pre-existing law the unlawfulness must be apparent.” Anderson v. Creighton, 483 U.S.

 4   635, 640 (1987) (internal citations omitted); Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011) (“We

 5   do not require a case directly on point, but existing precedent must have placed the statutory or

 6   constitutional question beyond debate.”).

 7          To date, Defendants have not attempted to address how RCW 10.79.070(1) affects the

 8   qualified immunity analysis. If the officers asked medical personnel to move Plaintiff’s hospital

 9   gown so as to permit inspection of the use of force injuries on his body – and in this case it is

10   undisputed that this visual inspection included inspection of his undergarments – wouldn’t the

11   officers have had “fair warning” that they were still conducting a “strip search” of a person who

12   was not under arrest?

13          The Court ORDERS the parties to appear for oral argument telephonically on Monday,

14   November 25, 2019 at 1:00 p.m. to address these issues, and Defendants’ second motion for

15   summary judgment. The parties may, but are not required, to file a supplemental brief of no more

16   than six (6) pages addressing the issue of qualified immunity by 10:00 a.m. on Monday before

17   the hearing.

18          The Clerk is directed to send copies of this Order to the parties and to the Honorable

19   James L. Robart.

20          Dated this 21st day of November, 2019.


                                                           A
21

22                                                         MICHELLE L. PETERSON
                                                           United States Magistrate Judge
23


     ORDER SCHEDULING ORAL ARGUMENT ON
     DEFENDANTS’ SECOND MOTION FOR
     SUMMARY JUDGMENT - 4
